Citation Nr: 0529452	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  98-03 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a left ankle 
disability, currently evaluated as 10 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right ankle 
disability, to include as secondary to a service connected 
left ankle disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied an increased rating for a 
left ankle disability; denied an application to reopen a 
claim for service connection for residuals of a right ankle 
fracture; and denied service connection for varicose veins 
and cellulites secondary to a service connected left ankle 
disability.  

The RO issued a rating decision in October 2004 granting 
service connection for varicose veins of the lower left 
extremity, with a 10 percent rating effective April 25, 1996.  
Since the veteran has not disagreed with the rating or 
affective date assigned, the RO's grant of service connection 
represents a complete grant of that benefit sought on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997).  

The issues of service connection for a right ankle disability 
and a rating in excess of 10 percent for a left ankle 
disability are addressed in the REMAND portion of the 
decision below; these claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO decision in May 1990 denied the 
veteran's original claim for service connection for a right 
ankle disability.  

2.  The evidence received since the May 1990 RO decision 
includes private treatment records and several reports of VA 
examinations; this evidence was not previously submitted to 
the RO and some of it bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and is by itself or in conjunction with the 
evidence previously assembled, is significant enough that it 
must be considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for a right ankle disability, to 
include as secondary to the veteran's service connected left 
ankle disability.  38 U.S.C.A. §§ 5107(a), 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
As the application to reopen a claim for service connection 
for a right ankle disability, to include as secondary to the 
veteran's service connected left ankle disability, is granted 
by this Board decision and the reopened claim is the subject 
of a remand below, no further development is needed with 
respect to the application to reopen.  The other issue on 
appeal, entitlement to a rating in excess of 10 percent for 
the veteran's service-connected left ankle disability, is 
also addressed in the remand appended to this decision.  

Factual Background

The veteran had active service from July 1981 to July 1985.  
He sustained a left ankle fracture while he was on active 
duty.  He underwent surgical open reduction with internal 
fixation.  In conjunction with his claim service connection 
for postoperative residuals filed in November 1989, the 
veteran also claimed service connection for a right ankle 
disability.  A March 1990 VA examination revealed a well-
healed, 4-inch linear surgical scar on the lateral aspect of 
the veteran's left ankle, which was nontender and 
nonadherent.  Range of motion of the left ankle was 15 
degrees of dorsiflexion and 30 degrees of flexion.  Inversion 
and eversion were within normal limits.  The RO granted 
service connection for the veteran's left ankle disability 
with a 10 percent rating based on moderate limitation of 
motion.  The RO denied service connection for a right ankle 
disability on the basis that the evidence showed that it was 
due to a post-service injury in 1989.  

In April 1996, the veteran filed a claim for an increased 
rating for his left ankle disability.  He also submitted an 
application to reopen his claim for service connection for a 
right ankle disability.  He contended that his fracture of 
the right ankle was a secondary to the increased stress he 
had to put on his right ankle, due to his service-connected 
left ankle disability.  

The RO, with the authorization and consent of the veteran, 
was able to obtain treatment records from Bellevue Hospital 
where the veteran sought treatment for his residuals of a 
right ankle injury.  The RO also obtained medical records 
from St. John's Episcopal Hospital.  The veteran underwent VA 
examinations in October 1996, March 2000, May 2002, and 
September 2004.  The most recent examination also included an 
opinion regarding the etiology of the veteran's right ankle 
disability.  

In his October 1996 examination, the veteran complained of 
bilateral ankle pain (left greater than right) and chronic 
swelling in both ankles.  Clinical evaluation revealed 30 
degrees of plantar flexion bilaterally and 0 degrees of 
dorsiflexion bilaterally. 

At his March 2000 VA examination, the veteran again 
complained of intermittent bilateral pain, stiffness, 
swelling and giving way (left ankle more than the right).  
Flare-ups were precipitated by prolonged standing and 
ambulation.  He reported not using crutches, a brace, or a 
cane.  He achieved 40 degrees of plantar flexion bilaterally 
and 15 degrees of dorsiflexion bilaterally.  The veteran 
indicated that the pain in the left ankle occurred at the 
extremes of motion and he noted that pain was his major 
limiting factor.  Physical findings included bilateral edema 
(left more than right) and left ankle tenderness.  

The veteran voiced similar complaints (pain, stiffness, 
swelling) at his May 2002 VA examination.  Upon examination, 
the clinician found that active and passive range of motion 
was normal bilaterally (with pain at the extremes).  The 
veteran also reported being limited by pain and a lack of 
endurance.  There was mild ankle edema bilaterally, as well 
as tenderness in the right ankle medially and in the left 
ankle laterally.  

Upon the veteran's September 2004 examination, he continued 
to complain of pain, stiffness, swelling, and instability of 
his ankles, left more than right.  He was able to achieve 45 
degrees of plantar flexion bilaterally and 20 degrees of 
dorsiflexion bilaterally.  The ankles were painful with 
supination to 20 degrees, and with repetitive movements.  He 
reported being limited by pain and lack of endurance.  There 
was also moderate edema of the left ankle and tenderness at 
the left medial malleolus.  The diagnosis was post traumatic 
osteoarthritis of both ankles.

Following a review of the claims file and the September 2004 
VA examination, the clinician noted that "right ankle 
fracture sustained while patient was mugged, not in 
service."  He further noted that "as evidenced by C-file 
review, left ankle fracture is service connected, but right 
ankle fracture/osteoarthritis is not."  

The veteran testified in his May 2005 Travel Board hearing 
that he experiences a fair amount of left ankle pain on a 
daily basis, which was relieved somewhat by Motrin.  He also 
described giving way or instability of the ankle while 
walking without warning.  As a result, the veteran said that 
he places his weight on his right foot until he feels that 
his left ankle will support the weight again.  He indicated 
that these episodes occurred approximately two or three times 
per week.  The veteran further testified that he has 
difficulty walking up and down steps.  He said that, when he 
takes the subway, he typically goes two stops backwards to 
the end of the line so that he can get a seat.  He has never 
had any kind of physical therapy for the ankle but he wears 
support hose for his varicose veins.  Without them, his lower 
leg (down to his ankle) will swell up.  The veteran also 
testified that he has been out of work for about two months 
in the last two years.    

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim for service connection for a 
right ankle disability was filed before August 29, 2001 (it 
was filed in April 1996); consequently, the former version of 
§ 3.156 applies.  38 C.F.R. § 3.156(a) (2001) provides as 
follows:   

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible. The only exception would 
be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Analysis

The record shows that the RO denied the veteran's original 
claim of service connection for a right ankle disability in 
May 1990.  The basis for the denial was that the veteran 
injured his right ankle in 1989, several years after his 
separation from service.  Evidence on file at that time 
included service medical records and a report of a March 1990 
VA examination, which noted surgical scars and some 
limitation of right ankle motion.  

In support of his application to reopen a claim for service 
connection for a right ankle disability, the veteran has 
argued, in essence, that the disability is proximately due to 
or the result of his service-connected left ankle disorder.  
He specifically contends that his right ankle fracture was 
the result of increased weight placed on that joint as the 
result of his service-connected left ankle disability.  The 
evidence received since the unappealed May 1990 RO decision 
includes treatment records from Bellevue and St. John's 
Episcopal Hospitals, several reports of more recent VA 
examinations, and his May 2005 Travel Board hearing 
testimony.  This evidence was not previously submitted to the 
RO, it bears directly and substantially on the specific 
matter under consideration, and it is neither cumulative nor 
redundant of previously considered evidence.  The Board also 
finds that the veteran's testimony and some of the history 
obtained for treatment purposes suggests that there may be a 
causal relationship between the disability at issue and the 
veteran's service-connected left ankle disorder.  This latter 
evidence by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
Accordingly, the claim for service connection for a right 
ankle disability, to include as secondary to a service 
connected left ankle disability is reopened. 


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a right ankle disability, to 
include as secondary to a service connected left ankle 
disability; the appeal is granted to this extent only.


REMAND

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance the 
veteran's claim must be remanded to the RO for de novo review 
of his claim for service connection for a right ankle 
disability, to include as secondary to his service connected 
left ankle disability.  

Now that the veteran's claim for a right ankle disability has 
been reopened, the VCAA provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

The RO should ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See also 38 C.F.R. § 3.159 
(2004).

The Board also notes that the RO requested a medical opinion 
regarding whether the veteran's right ankle disability was 
causally related to his service-connected left ankle 
disability.  However, the clinician's summary of the claims 
file simply noted that "right ankle fracture sustained while 
patient was mugged, not in service."  After examining the 
right ankle, he opined that "as evidenced by C-file review, 
left ankle fracture is service connected, but right ankle 
fracture/osteoarthritis is not."  The clinician failed to 
discuss the veteran's history of increased weight bearing on 
the right ankle, and he did not address the secondary service 
connection question at hand: whether the veteran's right 
ankle disability was caused or aggravated by his service-
connected left ankle disability.  

In view of the foregoing, the Board finds that the veteran is 
entitled to another examination and opinion that fully 
addresses his claim for service connection for a right ankle 
disability on a secondary basis.  38 U.S.C.A. § 5103A(D); 
38 C.F.R. § 3.159(c)(4); 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The pending VA orthopedic examination should also determine 
the current status of the veteran's service-connected left 
ankle disability.  Id.; see also, e.g., Caffrey v. Brown, 6 
Vet. App. 377 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  This evaluation should fully address the factors 
enumerated in DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is 
pertinent to note that an evaluation of a joint disability 
may be based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca, supra, discussing 38 C.F.R. §§ 4.40, 4.45. 

Accordingly, this case is REMANDED for the following action:

1.  With respect to VCAA's duties to 
notify and assist, the RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the appellant which evidence 
the VA will obtain and which evidence the 
appellant is expected to present.  The RO 
should provide the appellant written 
notification specific to the claim of 
entitlement to service connection for a 
right ankle disability, to include as 
secondary to his service connected left 
ankle disability, of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of the veteran's right ankle 
disability and the current status of his 
service-connected left ankle disability.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records; 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the clinician 
should be asked to opine whether it is at 
least as likely as not (50 percent or 
more probability) that any right ankle 
disability that is present was caused or 
aggravated by his service-connected left 
ankle disability beyond its natural 
progression.  The clinician is asked to 
provide a rationale for any opinion 
expressed.  

As to the left ankle disability, the 
examination should include range of 
motion of the joint, and the examiner 
should comment on the functional 
limitations of the left ankle caused by 
pain, flare- ups of pain, weakness, 
fatigability, and incoordination.  Any 
additional functional limitation should 
be expressed as limitation of motion of 
the left ankle.  Specifically, after 
determining the range of motion of the 
left ankle, the examiner should opine 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) of 
the left ankle due to pain or flare-ups 
of pain supported by adequate objective 
findings, or weakness on movement, excess 
fatigability, or incoordination.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should then adjudicate the 
issue of service connection for a right 
ankle disability, to include as secondary 
to a service connected left knee 
disability on a de novo basis, and 
readjudicate the claim for a rating in 
excess of 10 percent for a left ankle 
disability.  If either benefit requested 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the issuance of the 
October 2004 Supplemental Statement of 
the Case.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


